Application, pursuant to CPLR 5704 (a), to review an order of the Supreme Court at Special Term which, in effect, denied petitioner’s applications for orders to show cause to commence proceedings against respondents pursuant to CPLR article 78.
Application granted to the extent that the order entered April 5,1984 is vacated insofar as it denied petitioner’s applications of February 20, 1984 and March 15, 1984 for an order to show cause to commence a proceeding challenging respondent’s practice of debiting the inmate account of a prisoner in order to recover moneys previously expended by the State for postage in sending the inmate’s mail. Based upon our review of the petition, we are of the opinion that it is not patently frivolous or without some merit. Accordingly, the matter is remitted to Special Term for the issuance of an order to show cause authorizing commencement of a proceeding by such service as Special Term deems appropriate (see, Matter of King v Gregorie, 90 AD2d 922, lv dismissed 58 NY2d 822). Mahoney, P. J., Kane, Main, Levine and Harvey, JJ., concur.